DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 7/12/21, Applicant, on 1/12/22, amended claims 1, 2, 4-8, 11-15, 17, 18, 21, 22, and 24. Claims 1-24 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not yet filed any Information Disclosure Statements. As such, No Information Disclosure Statements have been considered.

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 101 rejections of claims 1-24 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations.
Revised 35 USC 102 rejections of claims 1-24 are applied in light of Applicant’s amendments and explanations

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-7 are directed towards a process, and claims 8-24 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “A method of improving risk assessment for an enterprise, comprising: receiving… a selection of at least one risk feature interface and one or more search criteria associated with the at least one selected risk feature interface as input from a user,” “retrieving…  benchmark and/or peer risk information, the benchmark and/or peer risk information related to the at least one selected risk feature interface corresponding to the one or more search criteria,” “determining…  a reliability score indicative of a relevance of data records of the propriety risk information and the benchmark and/or peer risk information based on a plurality of defined parameters,” “generating… a risk assessment for display to the user, the risk assessment comprising the propriety risk information having superimposed thereon the benchmark and/or peer risk information and an indicator of the reliability score,” “and monitoring… the first data repository for an update of the proprietary risk information and the second data repository for an update of the benchmark and/or peer risk information,” and “in response to an update of the propriety risk information or an update of the benchmark and/or peer risk information, automatically updating the risk assessment for display to the user” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “a risk management system… a first data repository… a second data repository” (computer processor and memory with computer instructions and graphical user interface). Additionally, independent claims 8 and 18 recite further additional elements: “A system for improving risk assessment for an enterprise, the system comprising: a processor and a user device coupled with the processor; one or more risk feature interfaces coupled to the processor; a memory communicatively coupled with the processor, wherein the memory stores processor-executable instructions, which on execution, cause the processor to…  a first data repository… a second data repository” (computer processor and memory with computer instructions and computer display); “A non-transitory computer-readable storage medium that stores instructions executable by a processor that, in response to execution of the instructions, cause the processor to perform operations comprising… a first data repository… a second data repository,” (computer processor and memory with computer instructions). 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0088]-[0095]). The recited computer elements and functions that are applied to the abstract idea in the claims are “a risk management system… a first data repository… a second data repository” (computer processor and memory with computer instructions and graphical user interface). Additionally, independent claims 8 and 18 recite further additional elements: “A system for improving risk assessment for an enterprise, the system comprising: a processor and a user device coupled with the processor; one or more risk feature interfaces coupled to the processor; a memory communicatively coupled with the processor, wherein the memory stores processor-executable instructions, which on execution, cause the processor to…  a first data repository… a second data repository” (computer processor and memory with computer instructions and computer display); “A non-transitory computer-readable storage medium that stores instructions executable by a processor that, in response to execution of the instructions, cause the processor to perform operations comprising… a first data repository… a second data repository,” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-7, 9-17, and 19-24 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-7, 9-17, and 19-24 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2, 4, 7, 9, 12, 17, 19 and 24 recite the use of computer displays and the presentation of information on those displays. Additionally, claims 11, 13, and 20 recites the use of computer storage devices to manage data flow.
Regarding claims 8-24, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see 
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2018/0316695 to Esman (hereafter referred to as Esman).
As per claim 1 Esman teaches:
A method of improving risk assessment for an enterprise, comprising: receiving, by a risk management system, a selection of at least one risk feature interface and one or more search criteria associated with the at least one selected risk feature interface as input from a user (Paragraph Number [0203] teaches the risk monitoring system 1116 searches and analyzes computer data based on one or more search query commands, where the search query commands specify the criteria for determining whether the computer data is relevant to a particular risk or condition.  These search query commands may be programmed by a user or may be predetermined. Paragraph Number [0204] teaches the risk monitoring system 1116 searches and analyzes computer data based on one or more algorithms, where the algorithms specify the criteria for determining whether the computer data is relevant to a particular risk or condition. Paragraph Number [0206] teaches the risk monitoring system 1116 may search the computer data based on a risk definition in response to a user action (e.g., a user request), in a predetermined or automated manner (e.g., on a periodic basis or at a specified time), or in any other manner. Paragraph Number [0207] teaches the risk monitoring system 1116 may cause representations of one or more risk definitions to be displayed to a user through a UI, such as a graphical user interface (GUI)).
retrieving, from a first data repository by the risk management system, proprietary risk information, related to at least one selected risk feature interface corresponding to the one or more search criteria (Paragraph Number [0202] teaches the criteria for determining whether computer data is relevant to a particular risk or condition may be applicable to any field or type of computer data.  The risk monitoring system 
retrieving, from a second data repository by the risk management system, benchmark and/or peer risk information, the benchmark and/or peer risk information related to the at least one selected risk feature interface corresponding to the one or more search criteria  (Paragraph Number [0236] teaches the risk object creation and modification portion 1320 also includes a risk score portion 1350, which displays a prospective risk score associated with the risk object as generated in accordance with the risk definition.  Further, the risk definition may include a formula for determining the risk score of the corresponding risk object based on the machine data found to be meet the criteria specified in the risk definition.  As shown, the risk score portion 1350 displays a prospective risk score via a number and a color code, as indicated by shading.  For instance a high risk score may indicate that a particular risk or condition is more serious, more urgent, and/or more likely. Paragraph Number [0238] teaches a user of the risk 
determining, by the risk management system, a reliability score indicative of a relevance of data records of the propriety risk information and the benchmark and/or peer risk information based on a plurality of defined parameters (Paragraph Number [0202] teaches the criteria for determining whether computer data is relevant to a particular risk or condition may be applicable to any field or type of computer data.  The risk monitoring system 1116 may search for and analyze computer data related to business analytics, where the criteria determine which computer data is relevant to certain characteristics of business transactions within the computer system. Paragraph Number [0286] teaches the risk monitoring system 1116 applies the one more selected logical operators to operate on or combine the risk objects based on the data determined to be relevant to one or more searches associated with the selected risk objects and/or groups of risk objects.  For instance, the risk monitoring system 1116 may determine whether a search produced any relevant machine data, in order to determine whether a risk object can be evaluated as "true," as described herein.  Further, the risk monitoring system 1116 may determine whether a "threat" is detected based on the generated results, such as that a threat is detected when at least a certain number of risk objects are evaluated as "true."  Paragraph Number [0203] teaches the risk monitoring system 1116 searches and analyzes computer data based on one or more search query commands, where the search query commands specify the criteria for determining whether the computer data is relevant to a 
generating, by the risk management system, a risk assessment for display to the user, the risk assessment comprising the propriety risk information having superimposed thereon the benchmark and/or peer risk information (Paragraph Number [0213] teaches the risk monitoring system 1116 enables a user to select and/or manipulate graphical representations of the risk objects and logical operators via the UI.  Accordingly, a user is not required to manually or repeatedly enter combinations of the complicated search query commands or algorithms, and manually combine these commands or algorithms using logical operations, in order to perform a search of the computer data or operate on or combine information associated with the selected risk objects and/or groups of risk objects. Paragraph Number [0264] and FIGS. 16A through 16B teach user interface 1600 includes a risk object portion 1610 for displaying a listing of one or more risk objects or groups of risk objects, where each risk object is associated with a stored risk definition).
and an indicator of the reliability score (Paragraph Number [0286] teaches the risk monitoring system 1116 applies the one more selected logical operators to operate on or combine the risk objects based on the data determined to be relevant to one or more searches associated with the selected risk objects and/or groups of risk objects.  For instance, the risk monitoring system 1116 may determine whether a search produced any relevant machine data, in order to determine whether a risk object can be evaluated as "true," as described herein.  Further, the risk monitoring system 1116 may determine whether a "threat" is detected based on the generated results, such as that a threat is detected when at least a certain number of risk objects are evaluated as "true.").
and monitoring, by the risk assessment system, the first data repository for an update of the proprietary risk information and the second data repository for an update of the benchmark and/or peer risk information (Paragraph Number [0115] teaches the results generated by the system 108 can be returned to a client using different techniques.  For example, one technique streams results or relevant events back to a client in real-time as they are identified.  Another technique waits to report the results to the client until a complete set of results (which may include a set of relevant events or a result based on relevant events) is ready to return to the client).
and in response to an update of the propriety risk information or an update of the benchmark and/or peer risk information, automatically updating the risk assessment for display to the user. (Paragraph Number [0115] teaches the results generated by the system 108 can be returned to a client using different techniques.  For example, one technique streams results or relevant events back to a client in real-time as they are identified.  Another technique waits to report the results to the client until a complete set of results (which may include a set of relevant events or a result based on relevant events) is ready to return to the client. Paragraph Number [0145] teaches the summarization engine schedules the periodic updating of the report associated with the query. During each scheduled report update, the query engine determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If so, then the report is generated based on the information contained in the summaries. Also, if additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Then, the results returned by this query on the additional event 
As per claim 11, Esman teaches.
A system for improving risk assessment for an enterprise, the system comprising: a processor and a user device coupled with the processor; one or more risk feature interfaces coupled to the processor; a memory communicatively coupled with the processor, wherein the memory stores processor-executable instructions, which on execution, cause the processor to (Paragraph Numbers [0215]-[0216] and FIG. 12 teach the risk monitoring system 1116 includes, without limitation, a processor 1202, storage 1204, an input/output (I/O) device interface 1206, a network interface 1208, an interconnect 1210, and a system memory 1212.  The computer system 100 of FIG. 1 can be configured to implement the risk monitoring system 1116.  The processor 1202, storage 1204, I/O device interface 1206, network interface 1208, interconnect 1210, and system memory 1212 function substantially the same as described in conjunction with FIG, 1 except as further described below. In general, processor 1202 retrieves and executes programming instructions stored in the system memory 1212.  Processor 1202 may be any technically feasible form of processing device configured to process data and execute program code.  Processor 1202 could be, for example, a central processing unit (CPU), a graphics processing unit (GPU), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), and so forth.  Processor 1202 stores and retrieves application data residing in the system memory 1212).
The remainder of the claim limitations are substantially similar to the method described in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 18, Esman teaches.
A non-transitory computer-readable storage medium that stores instructions executable by a processor that, in response to execution of the instructions, cause the processor to perform operations comprising (Paragraph Numbers [0215]-[0216] and FIG. 12 teach the risk monitoring system 1116 includes, without limitation, a processor 1202, storage 1204, an input/output (I/O) device interface 1206, a network interface 1208, an interconnect 1210, and a system memory 1212.  The computer system 100 of FIG. 1 can be configured to implement the risk monitoring system 1116.  The processor 1202, storage 1204, I/O device interface 1206, network interface 1208, interconnect 1210, and system memory 1212 function substantially the same as described in conjunction with FIG, 1 except as further described below. In general, processor 1202 retrieves and executes programming instructions stored in the system memory 1212.  Processor 1202 may be any technically feasible form of processing device configured to process data and execute program code.  Processor 1202 could be, for example, a central processing unit (CPU), a graphics processing unit (GPU), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), and so forth.  Processor 1202 stores and retrieves application data residing in the system memory 1212).
The remainder of the claim limitations are substantially similar to the method described in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 19, Esman teaches each of the limitations of claims 1, 8, and 18 respectively.
In addition, Esman teaches:
further comprising managing one or more risk feature interfaces, wherein managing comprises steps of: determining the one or more risk feature interfaces, wherein each risk feature interface corresponds to a unique representation of risk assessment of the enterprise based on predetermined combination of risk information of the enterprise (Paragraph Number [0213] teaches the risk monitoring system 1116 enables a user to select and/or manipulate graphical representations of the risk objects and logical operators via the UI.  Accordingly, a user is not required to manually or repeatedly enter combinations of the complicated search query commands or algorithms, and manually combine these commands or algorithms using logical operations, in order to perform a search of the computer data or operate on or combine information associated with the selected risk objects and/or groups of risk objects. Paragraph Number [0264] and FIGS. 16A through 16B teach user interface 1600 includes a risk object portion 1610 for displaying a listing of one or more risk objects or groups of risk objects, where each risk object is associated with a stored risk definition. Paragraph Number [0287] teaches the risk monitoring system 1116 applies the one more selected logical operators to operate on or combine the risk objects based on the risk scores associated with the selected risk objects and/or groups of risk objects.  For instance, the risk monitoring system 1116 may determine a combined risk score associated with the selected risk objects.  Further, the risk monitoring system 1116 may determine whether a "threat" is detected based on the generated results, such as that a threat is detected when a combined risk score meets a particular threshold value).
displaying the one or more determined risk feature interfaces on the user device for selection by the user. (Paragraph Number [0213] teaches the risk monitoring system 
As per claims 3 and 10, Esman teaches each of the limitations of claims 1 and 8 respectively.
In addition, Esman teaches:
wherein the proprietary risk information comprises risk information and a plurality of risk metrics associated with the enterprise (Paragraph Number [0286] teaches the risk monitoring system 1116 applies the one more selected logical operators to 
and wherein the benchmark and/or peer risk information comprises at least benchmark information related to various risk and peer risk and response information associated with plurality of peer enterprises (Paragraph Number [0092] teaches a monitoring component 112 may be configured to generate performance data in response to a monitor trigger in the code of a client application 110 or other triggering application event, as described above, and to store the performance data in one or more data records.  Each data record, for example, may include a collection of field-value pairs, each field-value pair storing a particular item of performance data in association with a field for the item.  For example, a data record generated by a monitoring component 112 may include a "networkLatency" field (not shown in the Figure) in which a value is stored.  This field indicates a network latency measurement associated with one or more network requests.  The data record may include a "state" field to store a value indicating a state of a network connection, and so forth for any number of aspects of collected performance data. Paragraph Number [0266] teaches canvas portion 1620 may display an actions portion 1671 that includes one or more actions that are to be performed when a "threat" is detected.  Specifically, when a triggering condition (e.g., a threat) is met, a user may 
As per claims 4, 12, and 21, Esman teaches each of the limitations of claims 1, 8, and 18.
In addition, Esman teaches:
wherein the benchmark and/or peer risk information is superimposed onto the propriety risk information by: identifying at least one risk metric common to both the proprietary risk information and benchmark and/or peer risk information (Paragraph Number [0236] teaches the risk object creation and modification portion 1320 also includes a risk score portion 1350, which displays a prospective risk score associated with the risk object as generated in accordance with the risk definition.  Further, the risk definition may include a formula for determining the risk score of the corresponding risk object based on the machine data found to be meet the criteria specified in the risk definition.  As shown, the risk score portion 1350 displays a prospective risk score via a number and a color code, as indicated by shading.  For instance a high risk score may indicate that a particular risk or condition is more serious, more urgent, and/or more likely. Paragraph Number [0238] teaches a user of the risk monitoring system 1116 may create a risk definition to include a search criteria portion 1330 that specifies the criteria that the user must equal X, and the amount of money transacted must be greater than Y. Such a risk definition may include any commands or algorithms used to establish these criteria).
retrieving the benchmark and/or peer information corresponding to the identified at least one common risk metric (Paragraph Number [0236] teaches the risk object creation and modification portion 1320 also includes a risk score portion 1350, which displays a prospective risk score associated with the risk object as generated in accordance with the risk definition.  Further, the risk definition may include a formula for determining the risk score of the corresponding risk object based on the machine data found to be meet the criteria specified in the risk definition.  As shown, the risk score portion 1350 displays a prospective risk score via a number and a color code, as indicated by shading.  For instance a high risk score may indicate that a particular risk or condition is more serious, more urgent, and/or more likely. Paragraph Number [0238] teaches a user of the risk monitoring system 1116 may create a risk definition to include a search criteria portion 1330 that specifies the criteria that the user must equal X, and the amount of money transacted must be greater than Y. Such a risk definition may include any commands or algorithms used to establish these criteria).
automatically retrieving the determined benchmark and/or peer information onto the risk feature interface for displaying in a relevant format along with the proprietary risk information in real time for improved risk assessment (Paragraph Number [0096] teaches a forwarder 204 may comprise a service accessible to client devices 102 and host devices 106 via a network 104.  For example, one type of forwarder 204 may be capable of consuming vast amounts of real-time data from a potentially large number of client devices 102 and/or host devices 106.  The forwarder 204 may, for example, comprise a computing device which implements multiple data pipelines or "queues" to handle forwarding of network data to indexers 206. Paragraph Number [0213] teaches the risk 
As per claim 5, 15, and 22, Esman teaches each of the limitations of claims 1, 8, and 18.
In addition, Esman teaches:
wherein the plurality of defined parameters are selected from the group consisting of: a count of the data records, the input method of data records, quality of the data, source of the data, and the consistency of processed data records (Paragraph Number [0068] teaches examples of components which may generate machine data from which events can be derived include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors, Internet of Things (IoT) devices, etc. The data generated by such data sources can include, for example and without limitation, server log files, activity log files, configuration files, messages, network 
As per claims 6, 16, and 23, Esman teaches each of the limitations of claims 1, 8 and 15, and 18 and 22 respectively.
In addition, Esman teaches:
wherein determining the reliability score comprises: classifying each parameter value into one of low, moderate, high and very high categories based on the parameter value (Paragraph Number [0236] teaches the risk object creation and modification portion 1320 also includes a risk score portion 1350, which displays a prospective risk score associated with the risk object as generated in accordance with the risk definition.  Further, the risk definition may include a formula for determining the risk score of the corresponding risk object based on the machine data found to be meet the criteria specified in the risk definition.  As shown, the risk score portion 1350 displays a prospective risk score via a number and a color code, as indicated by shading.  For instance a high risk score may indicate that a particular risk or condition is more serious, more urgent, and/or more likely. Paragraph Number [0269] and FIG. 17 teaches a 
wherein each of the categories is assigned with a defined rating (R), and each parameter is assigned with a defined weightage score (W) (Paragraph Number [0184] teaches thresholds associated with a particular KPI definition determine ranges of values for that KPI that correspond to the various state values.  In one case, KPI values 95-100 may be set to correspond to `critical` in the state domain.  KPI values from disparate KPI's can be processed uniformly once they are translated into the common state values using the thresholds.  For example, "normal 80% of the time" can be applied across various KPI's.  To provide meaningful aggregate KPI's, a weighting value can be assigned to each KPI so that its influence on the calculated aggregate KPI value is increased or decreased relative to the other KPI's).
determining a parameter score for each of the defined parameter based on the defined rating (R) of the respective parameter obtained by the classification and respective defined weightage score (W) of the parameter against the processed data records (Paragraph Number [0184] teaches thresholds associated with a particular KPI definition determine ranges of values for that KPI that correspond to the various state values.  In one case, KPI values 95-100 may be set to correspond to `critical` in the state 
computing the reliability score based on the parameter score for all the defined parameters (Paragraph Number [0202] teaches the criteria for determining whether computer data is relevant to a particular risk or condition may be applicable to any field or type of computer data.  The risk monitoring system 1116 may search for and analyze computer data related to business analytics, where the criteria determine which computer data is relevant to certain characteristics of business transactions within the computer system. Paragraph Number [0286] teaches the risk monitoring system 1116 applies the one more selected logical operators to operate on or combine the risk objects based on the data determined to be relevant to one or more searches associated with the selected risk objects and/or groups of risk objects.  For instance, the risk monitoring system 1116 may determine whether a search produced any relevant machine data, in order to determine whether a risk object can be evaluated as "true," as described herein.  Further, the risk monitoring system 1116 may determine whether a "threat" is detected based on the generated results, such as that a threat is detected when at least a certain number of risk objects are evaluated as "true."  Paragraph Number [0203] teaches the risk monitoring system 1116 searches and analyzes computer data based on one or more search query commands, where the search query commands specify the criteria for determining 
As per claims 7, 17, and 24, Esman teaches each of the limitations of claims 1, 8, and 18 respectively.
In addition, Esman teaches:
further comprising: determining one or more updates to the benchmark and/ or peer risk information mapped to the proprietary risk information (Paragraph Number [0096] teaches a forwarder 204 may comprise a service accessible to client devices 102 and host devices 106 via a network 104.  For example, one type of forwarder 204 may be capable of consuming vast amounts of real-time data from a potentially large number of client devices 102 and/or host devices 106.  The forwarder 204 may, for example, comprise a computing device which implements multiple data pipelines or "queues" to handle forwarding of network data to indexers 206. Paragraph Number [0213] teaches the risk monitoring system 1116 enables a user to select and/or manipulate graphical representations of the risk objects and logical operators via the UI.  Accordingly, a user is not required to manually or repeatedly enter combinations of the complicated search query commands or algorithms, and manually combine these commands or algorithms using logical operations, in order to perform a search of the computer data or operate on or combine information associated with the selected risk objects and/or groups of risk objects. Paragraph Number [0271] teaches the dashboard screen 1700 being displayed includes a timeline portion 1740 for displaying representations of different portions of relevant data in the form of a timeline.  In particular, relevant data may be graphically 
dynamically superimposing onto the proprietary risk information by automatically retrieving the updated benchmark and/or peer risk information next to the mapped propriety risk information for optimized risk assessment (Paragraph Number [0213] teaches the risk monitoring system 1116 enables a user to select and/or manipulate graphical representations of the risk objects and logical operators via the UI.  Accordingly, a user is not required to manually or repeatedly enter combinations of the complicated search query commands or algorithms, and manually combine these commands or algorithms using logical operations, in order to perform a search of the computer data or operate on or combine information associated with the selected risk objects and/or groups of risk objects. Paragraph Number [0270] teaches the summary section 1720 includes a title 1721 describing the relevant threats and a threat level 1722 in the form of a color code indicating a score, severity, or urgency level of the relevant threat, as described herein. The dashboard screen 1700 includes a chart/diagram portion 1730 for displaying representations of different portions of relevant machine data, such as transactions involving money movement, in a scatter diagram. Paragraph Number [0271] teaches the dashboard screen 1700 being displayed includes a timeline portion 1740 for displaying representations of different portions of relevant data in the form of a timeline.  In particular, relevant data may be graphically represented on a timeline in order to more clearly illustrate how the data follows an expected sequence or deviates from that sequence).
As per claim 11, Esman teaches each of the limitations of claim 8.

further comprising a client data management module coupled with the proprietary data repository and configured to manage and update the first risk information in the first data repository (Paragraph Number [0096] teaches a forwarder 204 may comprise a service accessible to client devices 102 and host devices 106 via a network 104.  For example, one type of forwarder 204 may be capable of consuming vast amounts of real-time data from a potentially large number of client devices 102 and/or host devices 106.  The forwarder 204 may, for example, comprise a computing device which implements multiple data pipelines or "queues" to handle forwarding of network data to indexers 206. Paragraph Number [0163] teaches a search reference to an index of the system relates to a locally stored and managed data collection.  In contrast, a search reference to a virtual index relates to an externally stored and managed data collection, which the search head may access through one or more ERP processes 1010, 1012. FIG. 10 shows two ERP processes 1010, 1012 that connect to respective remote (external) virtual indices, which are indicated as a Hadoop or another system 1014 (e.g., Amazon S3, Amazon EMR, other Hadoop Compatible File Systems (HCFS), etc.) and a relational database management system (RDBMS) 1016.  Other virtual indices may include other file organizations and protocols, such as Structured Query Language (SQL) and the like).
As per claims 13 and 20, Esman teaches each of the limitations of claims 8 and 12 and 18 respectively.
In addition, Esman teaches:
wherein the external data management module receives feeds of the benchmark, peer risk information from one of public databases, subscribed databases and input data provided by a Knowledge Process Organization (Paragraph Number [0096] teaches a forwarder 204 may comprise a service accessible to client devices 102 and host devices 106 via a network 104.  For example, one type of forwarder 204 may be capable of consuming vast amounts of real-time data from a potentially large number of client devices 102 and/or host devices 106.  The forwarder 204 may, for example, comprise a computing device which implements multiple data pipelines or "queues" to handle forwarding of network data to indexers 206. Paragraph Number [0163] teaches a search reference to an index of the system relates to a locally stored and managed data collection.  In contrast, a search reference to a virtual index relates to an externally stored and managed data collection, which the search head may access through one or more ERP processes 1010, 1012. FIG. 10 shows two ERP processes 1010, 1012 that connect to respective remote (external) virtual indices, which are indicated as a Hadoop or another system 1014 (e.g., Amazon S3, Amazon EMR, other Hadoop Compatible File Systems (HCFS), etc.) and a relational database management system (RDBMS) 1016.  Other virtual indices may include other file organizations and protocols, such as Structured Query Language (SQL) and the like).
As per claim 14, Esman teaches each of the limitations of claim 8.
In addition, the claim limitations found in claim 14 are substantially similar to those found in claims 4 and 7 and are rejected for the same reasons put forth in regard to those claims.



Response to Arguments
Applicant’s arguments filed 1/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 1/12/2022, pgs. 16-18). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory). Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The steps are then encapsulated into a particular technological environment by executing these steps upon a computer processor and utilizing features such as a computer interface or sending and receiving data over a network. However, sending and receiving of information over a network and execution of algorithms on a computer are utilized only to facilitate the abstract concepts 
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 1/12/2022, pgs. 19). Examiner respectfully disagrees. Examiner notes that new citations from the previously cited reference have been applied to the newly presented claim limitations as indicated in the above in the revised 35 USC 102 rejection. Examiner has added and emphasized specific portions of the Esman reference to read on the amended portions of the independent claims. As such, Applicant’s arguments directed towards the previous rejection are moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations and explanations provided in the revised 35 USC 102 rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624